Citation Nr: 0737512	
Decision Date: 11/29/07    Archive Date: 12/06/07

DOCKET NO.  04-00 182A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, 
Colorado


THE ISSUE

1.  Entitlement to an initial rating in excess of 20 percent 
for the period from January 1, 2003, to August 31, 2005, for 
residuals of prostate cancer.  

2.  Entitlement to an initial rating in excess of 40 percent 
commencing September 1, 2005, for residuals of prostate 
cancer.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

Thomas D. Jones, Counsel


INTRODUCTION

The veteran served on active duty from July 1951 to August 
1971.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an October 2002 rating decision of a 
Regional Office (RO) of the Department of Veterans Affairs 
(VA), which reduced the veteran's disability rating for 
residuals of prostate cancer from 100 to 10 percent.  The 
veteran subsequently initiated and perfected an appeal of 
this determination.  

In January 2005, the veteran testified via video conference 
before the undersigned Acting Veterans Law Judge.  This 
appeal was originally presented to the Board in July 2005, 
and again in May 2006; on each occasion, it was remanded for 
additional development.  It has now been returned to the 
Board.  In September 2007, the Board granted the veteran's 
motion for advancement of his claim on the Board's docket.  	

During the course of this appeal, the veteran has been 
awarded a 20 percent rating from January 1, 2003, for his 
residuals of prostate cancer, and a 40 percent rating from 
September 1, 2005.  The Board notes that the United States 
Court of Appeals for Veterans Claims (Court) has held that a 
rating decision issued subsequent to a notice of disagreement 
which grants less than the maximum available rating does not 
"abrogate the pending appeal."  AB v. Brown, 6 Vet. 
App. 35, 38 (1993).  Consequently, this matter remains in 
appellate status.  Additionally, because the veteran's 
increased rating has been tiered by the RO, the issues have 
been restated as noted above.  

Finally, the Board notes the veteran has also perfected 
appeals for the issues of entitlement to compensable ratings 
for a right arm scar and for impotence, as well as 
entitlement to a total disability rating based on individual 
unemployability due to service-connected disability.  
However, because he testified regarding these issues before a 
different Veterans Law Judge, these issues will be the 
subject of a separate Board decision.  


FINDINGS OF FACT

From January 1, 2003, to August 31, 2005, the veteran's 
residuals of prostate cancer were characterized by nocturia 
averaging no more than 4 episodes per night.  

Effective September 1, 2005, the veteran's residuals of 
prostate cancer resulted in nocturia averaging 5 or more 
episodes per night.  


CONCLUSIONS OF LAW

1.  The criteria for an initial rating in excess of 20 
percent for the period from January 1, 2003, to September 1, 
2005, for residuals of prostate cancer have not been met.  
38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 3.321, 
4.3, 4.7, 4.115a, 4.115b, Diagnostic Code 7528.  

2.  The criteria for an initial rating in excess of 40 
percent effective September 1, 2005, for residuals of 
prostate cancer have not been met.  38 U.S.C.A. §§ 1155, 5107 
(West 2002); 38 C.F.R. §§ 3.321, 4.3, 4.7, 4.115a, 4.115b, 
Diagnostic Code 7528.  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

In adjudicating this decision, the Board has determined that 
VA has fully complied with the duty-to-notify provisions.  
38 U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. § 3.159(b)(1) 
(2007); Quartuccio v. Principi, 16 Vet. App. 183, 197 (2002).  
In particular, letters by the RO dated in August 2005, July 
2006, and September 2006: (1) informed the veteran about the 
information and evidence not of record that is necessary to 
substantiate his claims; (2) informed him about the 
information and evidence that VA will seek to provide; (3) 
informed him about the information and evidence he is 
expected to provide; and (4) requested that he provide any 
evidence in his possession that pertains to the claims, or 
something to the effect that the claimant should "give us 
everything you've got pertaining to your claim."  Pelegrini 
v. Principi, 18 Vet. App. 112 (2004).  

The Board notes that, to the extent necessary, VA has 
complied with the holding of the United States Court of 
Appeals for Veterans Claims (Court) in Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006), which states that the 
VCAA notice requirements of 38 U.S.C.A. § 5103(a) and 38 
C.F.R. § 3.159(b) apply to all five elements of a service 
connection claim, including: (1) veteran status; (2) 
existence of a disability; (3) a connection between the 
veteran's service and the disability; (4) degree of 
disability; and (5) effective date of the disability.  (See 
VCAA notice letters dated in July 2006 and September 2006.)

The United States Court of Appeals for the Federal Circuit 
(Federal Circuit) recently held that a statement of the case 
(SOC) or supplemental statement of the case (SSOC) can 
constitute a "readjudication decision" that complies with 
all applicable due process and notification requirements if 
adequate VCAA notice is provided prior to the SOC or SSOC.  
Mayfield  v. Nicholson, No. 2007-7130 (Fed. Cir. Sept 17, 
2007) (hereinafter Mayfield III).  As a matter of law, the 
provision of adequate VCAA notice prior to a readjudication 
"cures" any timing problem associated with inadequate 
notice or the lack of notice prior to an initial 
adjudication.  See Mayfield III, (citing Mayfield v. 
Nicholson, 444 F.3d at 1328, 1333-34).  In this case, the 
claim was readjudicated by the RO and an SSOC issued in 
November 2006, after the date of curative VCAA letters issued 
in July 2006 and September 2006. 

VA also fulfilled its duty to obtain all relevant evidence 
with respect to the issues on appeal.  38 U.S.C.A. § 5103A 
(West 2002); 38 C.F.R. § 3.159 (2007).  The RO obtained all 
relevant medical records identified by the veteran and his 
representative.  Both private and VA medical records have 
been obtained, and the Board finds no indication in the 
record that additional relevant medical evidence exists which 
has not yet been obtained.  With respect to his residuals of 
prostate cancer, the veteran was afforded June 2002, 
September 2005, and October 2006 VA examinations to 
accurately assess the severity of his disability.  The record 
as developed is adequate for rating purposes.  No remaining 
duties to assist or notify the veteran remain unfulfilled by 
VA.  

Analysis

The veteran seeks an initial rating in excess of 20 percent 
prior to September 1, 2005, and in excess of 40 percent that 
date and thereafter for residuals of prostate cancer.  
Disability evaluations are based upon the average impairment 
of earning capacity as contemplated by the schedule for 
rating disabilities.  38 U.S.C.A. § 1155 (West 2002); 38 
C.F.R. Part 4 (2007).  In order to evaluate the level of 
disability and any changes in condition, it is necessary to 
consider the complete medical history of the veteran's 
condition.  Schafrath v. Derwinski, 1 Vet. App. 589, 594 
(West 2002).  However, when the assignment of initial ratings 
is under consideration, the level of disability in all 
periods since the effective date of the grant of service 
connection must be taken into account.  Fenderson v. West, 12 
Vet. App. 119 (1998).  In cases in which a reasonable doubt 
arises as to the appropriate degree of disability to be 
assigned, such doubt shall be resolved in favor of the 
veteran.  38 C.F.R. § 4.3 (2007).  Where there is a question 
as to which of two evaluations shall be applied, the higher 
evaluation will be assigned if the disability picture more 
nearly approximates the criteria required for that rating.  
38 C.F.R. § 4.7 (2007). 

The veteran's residuals of prostate cancer have been rated 
under Diagnostic Code 7528, for malignant neoplasms of the 
genitourinary system.  This Code provides a 100 percent 
evaluation when the evidence indicates malignant neoplasms of 
the genitourinary system.  A note to this Code states that 
the rating of 100 percent will continue for six months 
following cessation of surgical, x-ray, antineoplastic 
chemotherapy or other therapeutic procedure, and if there has 
been no local reoccurrence or metastasis following the 
cessation of the therapy, then the disability is to be rated 
as voiding dysfunction or renal dysfunction, whichever is 
predominant.  38 C.F.R. § 4.115(b), Diagnostic Code 7528 
(2007).  The Board notes the veteran was afforded a temporary 
total rating of 100 percent effective December 27, 2000, 
through December 31, 2002, a period exceeding six months.  

Voiding dysfunction is to be rated on the basis of urine 
leakage, frequency, or obstructed voiding.  The criteria for 
voiding dysfunction are as follows:  

Continual urine leakage, post surgical urinary diversion, 
urinary incontinence, or stress incontinence requiring the 
use of an appliance or the wearing of absorbent materials 
which must be changed more than 4 times per day warrants a 60 
percent rating.  When the wearing of absorbent materials 
which must be changed 2 to 4 times per day is required, a 40 
percent rating is warranted.  When the wearing of absorbent 
materials which must be changed less than 2 times per day is 
required, a 20 percent rating is warranted.  

Urinary frequency characterized by daytime voiding intervals 
of less than one hour, or; awakening to void five or more 
times per night warrants a 40 percent rating.  Daytime 
voiding interval between one and two hours, or awakening to 
void three to four times per night warrants a 20 percent 
rating.  Daytime voiding interval between two and three 
hours, or; awakening to void two times per night warrants a 
10 percent rating.  

Obstructed voiding characterized by urinary retention 
requiring intermittent or continuous catheterization warrants 
a 30 percent rating.  A 10 percent rating is warranted for 
marked obstructive symptomatology (hesitancy, slow or weak 
stream, decreased force of stream) with any one or 
combination of the following:

1. Post void residuals greater than 150 cc.  
2. Uroflowmetry; markedly diminished peak flow rate 
(less than 10 cc/sec).  
3. Recurrent urinary tract infections secondary to 
obstruction.  
4. Stricture disease requiring periodic dilatation every 
2 to 3 months.

38 C.F.R. § 4.115a.  

Obstructive symptomatology with or without stricture disease 
requiring dilation 1 to 2 times per year warrants a 
noncompensable rating.  See 38 C.F.R. § 4.115a.  

Renal dysfunction requiring regular dialysis, or precluding 
more than sedentary activity from one of the following: 
persistent edema and albuminuria; or, BUN (blood urea 
nitrogen) more than 80mg% (milligrams per 100 milliliters); 
or, creatinine more than 8mg%; or, markedly decreased 
function of kidney or other organ systems, especially 
cardiovascular, warrants a 100 percent rating.  Renal 
dysfunction characterized by persistent edema and albuminuria 
with BUN 40 to 80mg%; or, creatinine 4 to 8mg%; or, 
generalized poor health characterized by lethargy, weakness, 
anorexia, weight loss, or a limitation of exertion warrants 
an 80 percent rating.  Renal dysfunction with constant 
albuminuria with some edema; or, definite decrease in kidney 
function; or, hypertension at least 40 percent disabling 
under Diagnostic Code 7101 warrants a 60 percent rating.  
Renal dysfunction where albumin is constant or recurring with 
hyaline and granular casts or red blood cells; or, transient 
or slight edema or hypertension at least 10 percent disabling 
under Diagnostic Code 7101 warrants a 30 percent rating.  
Renal dysfunction is noncompensable with albumin and casts 
with history of acute nephritis; or, hypertension that is 
noncompensable under Diagnostic Code 7101.  38 C.F.R. 
§ 4.115a (2007).  

Prior to September 1, 2005

Prior to September 1, 2005, the veteran's disability rating 
for his residuals of prostate cancer was 20 percent.  The 
Board also notes that from December 27, 2000, the effective 
date of service connection for prostate cancer, to December 
31, 2002, the veteran was in receipt of a total rating for 
his prostate cancer and residuals thereof, pursuant to 
38 C.F.R. § 4.115a, Diagnostic Code 7528.  

The veteran was afforded VA medical examination in June 2002.  
He reported a history of prostate cancer diagnosed in 
September 2000, for which he was afforded radiation treatment 
and hormone manipulation.  His treatment concluded in late 
Spring of 2001.  Since that time, he developed impotence but 
no incontinence.  He reported having to void 4 to 5 times per 
day and at least once at night.  On physical examination his 
blood pressure was 170/90.  The veteran stated he had not 
taken his blood pressure medication that day.  The veteran 
was well-nourished, with no evidence of generalized 
disability.  Funduscopic evaluation was deferred.  

In February 2004 he was seen at a VA urology clinic for a 
consultation.  He continued to report impotence, for which he 
used Viagra and an erectile pump.  He experienced nocturia 3 
to 5 times per night.  He denied dysuria and hematuria, but 
did report some decrease in stream.  He had no difficulty 
beginning urination, but did report some urgency.  

At his January 2005 personal hearing, the veteran reported 
having to awaken to void 5 to 6 times per night.  He also 
reported urinary urgency.  Finally, he suggested his weight 
gain and joint pain were secondary to his prostate cancer.  

The veteran has also received periodic VA outpatient 
treatment for his residuals of prostate cancer.  The 
outpatient treatment notations are consistent with the 
symptomatology reported on VA examination.  He was noted to 
have good results with Viagra in resolving his impotence, and 
he continued to deny incontinence.  His genitourinary 
function was otherwise within normal limits, generally with 
adequate urine flow and stream.  Regarding urinary frequency, 
he reported having to void up to 3 to 4 times per night on 
occasion.  No recurrence of his prostate cancer was noted.  

After considering the totality of the record, the Board finds 
the preponderance of the evidence to be against the award of 
an initial rating in excess of 20 percent prior to September 
1, 2005, for residuals of prostate cancer.  The Board notes 
first that while the veteran has impotence resulting from his 
prostate cancer, he has already been awarded a separate 
rating for this disability, and that issue will be considered 
within a separate decision by the Board.  Regarding voiding 
symptomatology, the veteran has denied incontinence or 
difficulties with obstructed voiding.  His chief 
symptomatology involves urinary frequency, with reports of 
between 1 to 5 or more episodes of nocturia per night.  A 40 
percent rating may be awarded for urinary frequency of 5 or 
more times per night.  In the context of medical examination 
and treatment for this period, he generally reported 2 to 5 
episodes of nocturia per night, with 5 being at the upper end 
of his reporting.  The Board acknowledges the veteran's sole 
statement in his January 2004 VA Form 9 that "I get up at 
least 5 times or more a night to urinate," and the statement 
at his January 2005 Board hearing that he gets up 5 to 6 
times per night to urinate.  However, the Board views these 
statements in the context of a February 2004 treatment note 
in which it was noted that he gets up 3 to 5 times per night 
to urinate, a June 2004 VA examination at which he stated 
that he had to get up 3 to 4 times a night to urinate, and an 
August 2004 treatment note in which he complained of nocturia 
2 to 3 times per night.  The Board finds the veteran's 
statements as to frequency of urination as rendered during 
medical treatment or under the examining scrutiny of a 
medical professional are more highly probative than his 
assertions more aimed at adjudication of his claim at his 
Board hearing and in his VA Form 9.  The Board further finds 
that the veteran's bare assertions in his January 2004 VA 
Form 9 and at his January 2005 Board hearing that he would 
get up 5 or more times per night to urinate are less than 
fully credible, based largely on reports of lesser frequency 
at a VA examination and during VA treatment over the 
intervening period of time.  Thus, a 40 percent rating for 
voiding dysfunction under Diagnostic Code 7528 is not 
warranted, as the preponderance of the evidence, considered 
in totality, with an emphasis on reports during treatment and 
examination before and under the scrutiny of medical 
professionals, indicates an average of no more than 4 
episodes of nocturia per night during the time period in 
question.  

The record also does not reflect renal dysfunction secondary 
to prostate cancer that would warrant an initial rating in 
excess of 20 percent.  The veteran does not have constant or 
recurring albumin with hyaline, granular casts, or red blood 
cells, edema, or compensable hypertension resulting from 
renal dysfunction.  As such, evaluation of his residuals of 
prostate cancer based on renal dysfunction would not result 
in an increased initial rating prior to September 1, 2005.  
Additionally, because the veteran has not displayed 
impairment equivalent to a higher initial rating for 
residuals of prostate cancer at any time during the pendency 
of this appeal prior to September 1, 2005, a staged rating in 
excess of that already awarded is not warranted in the 
present case.  See Fenderson, supra.  

In conclusion, the preponderance of the evidence is against 
an initial rating in excess of 20 percent for any period from 
January 1, 2003, to September 1, 2005, for the veteran's 
residuals of prostate cancer.  As a preponderance of the 
evidence is against the award of an increased rating, the 
benefit of the doubt doctrine is not applicable in the 
instant appeal.  See 38 U.S.C.A. § 5107(b) (West 2002); Ortiz 
v. Principi, 274 F.3d 1361 (Fed. Cir. 2001); Gilbert v. 
Derwinski, 1 Vet. App. 49, 55-57 (1991).  

September 1, 2005, and thereafter

As noted above, the veteran was awarded a 40 percent rating 
for his residuals of prostate cancer, effective September 1, 
2005.  

Pursuant to the July 2005 Board remand order, the veteran was 
afforded a VA examination in September 2005.  He reported 
nocturia 5 to 6 times per night, and daytime voiding 
intervals of 90 to 120 minutes.  He denied needing absorbent 
materials to counter urinary leakage, but stated he was 
required to change clothes 1 to 2 times per month secondary 
to urinary leakage incidents.  Urinary urgency was also 
reported by the veteran.  He denied any symptoms of urinary 
obstruction, or post-urinary drip.  He used no medications 
for his urinary dysfunction.  His impotence was again noted.  
No evidence of renal dysfunction was observed.  The final 
impression was of post-radiation treatment prostate cancer, 
with compromised bladder.  

Another VA examination was afforded the veteran in October 
2006.  No recurrence of his prostate cancer was noted, and he 
had no evidence of metastatic disease.  His primary symptom 
was urinary urgency, resulting in some dribbling occurring 
approximately once per day.  Occasionally, he wore diapers 
when his daily schedule was busy.  He wore 1 to 2 pads 3 
times per week.  Nocturia 4 to 5 times per night was also 
reported.  Erectile dysfunction was again reported.  Urinary 
incontinence was described as minimal.  On physical 
examination he had normal genitalia, and was not using a pad.  
Prostate cancer, currently in remission, was diagnosed.  

The veteran has also received VA outpatient treatment during 
the pendency of this appeal.  He has consistently reported 
some urinary incontinence, urgency, and frequency.  No 
recurrence of his prostate cancer or renal dysfunction has 
been noted, however.  

After considering the totality of the record, the Board finds 
the preponderance of the evidence to be against an initial 
rating in excess of 40 percent after September 1, 2005, for 
the veteran's residuals of prostate cancer.  As the veteran 
has a 40 percent rating for the time period in question, he 
already receives the maximum schedular rating for impairment 
due to urinary frequency and/or obstructed voiding.  While a 
60 percent rating may be assigned for urinary incontinence 
requiring the use of an appliance or the changing of 
absorbent materials 4 times per day, such disability has not 
been demonstrated in the present case.  The veteran has 
reported changing pads no more than 1 to 2 times per day, up 
to 3 times per week.  Additionally, renal dysfunction has not 
been demonstrated for this latter period.  The medical 
evidence of record does not reflect renal dysfunction with 
constant albuminuria with edema, a definite decrease in 
kidney function, or hypertension secondary to renal 
dysfunction.  Overall, the preponderance of the evidence is 
against an initial rating in excess of 40 percent effective 
from September 1, 2005, for the veteran's residuals of 
prostate cancer.  Additionally, because the veteran has not 
displayed impairment equivalent to a higher initial rating 
for residuals of prostate cancer at any time during the 
pendency of this appeal after September 1, 2005, a staged 
rating in excess of that already awarded is not warranted in 
the present case.  See Fenderson, supra.  

Consideration has also been given to the potential 
application of the various provisions of 38 C.F.R. Parts 3 
and 4, whether or not they were raised by the veteran.  The 
evidence discussed herein does not show that the service 
connected disability at issue presents such an unusual or 
exceptional disability picture as to render impractical the 
application of the regular schedular standards.  In 
particular, the veteran's residuals of prostate cancer have 
themselves required no extended periods of hospitalization 
since the initiation of this appeal, and are not shown by the 
evidence to present marked interference with employment in 
and of themselves.  Therefore, the assignment of an 
extraschedular evaluation under 38 C.F.R. § 3.321(b) is not 
warranted.  The veteran has not otherwise submitted evidence 
tending to show that his service-connected disability is 
unusual, or causes marked interference with work other than 
as contemplated within the schedular provisions discussed 
herein.

In conclusion, the preponderance of the evidence is against 
an initial rating in excess of 40 percent commencing on and 
after September 1, 2005, for the veteran's residuals of 
prostate cancer.  As a preponderance of the evidence is 
against the award of an increased rating, the benefit of the 
doubt doctrine is not applicable in the instant appeal.  See 
38 U.S.C.A. § 5107(b) (West 2002); Ortiz v. Principi, 274 
F.3d 1361 (Fed. Cir. 2001); Gilbert v. Derwinski, 1 Vet. 
App. 49, 55-57 (1991).  


ORDER

Entitlement to a disability rating in excess of 20 percent 
for the period from January 1, 2003, to August 31, 2005, for 
residuals of prostate cancer is denied.  

Entitlement to a disability rating in excess of 40 percent 
effective from September 1, 2005, for residuals of prostate 
cancer is denied.  




____________________________________________
Stephen L. Higgs
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


